       Case 8-20-70768-las              Doc 13    Filed 04/23/20    Entered 04/23/20 14:43:52




Rosen & Kantrow, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
38 New Street
Huntington, New York 11743
631 423 8527
Fred S. Kantrow
UNITED STATES BANKRUPTCY COURT                                     RETURN DATE: 5/19/20
EASTERN DISTRICT OF NEW YORK                                       TIME: 10:00 a.m.
---------------------------------------------------------X
In re:
                                                                   Chapter 7
         DIA M. CATANIA,                                           Case No. 20-70768-las

                                    Debtor.
---------------------------------------------------------X
              NOTICE OF TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF
                             EXEMPTION IN CONSTRUCTIVE TRUST


         PLEASE TAKE NOTICE that Allan B. Mendelsohn, chapter 7 trustee herein (the

“Trustee”), by and through his attorneys, Rosen & Kantrow, PLLC, shall move before the Hon.

Louis A. Scarcella, United States Bankruptcy Judge, on MAY 19, 2020 at 10:00 a.m. or as soon

thereafter as counsel may be heard, for the entry of an Order striking a claim of exemption and

considering the imposition of sanctions, at the United States Bankruptcy Court, 290 Federal Plaza,

Central Islip, New York 11722 in Courtroom 970.

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the application, must

be in writing and must be served upon the Trustee’s counsel, Rosen & Kantrow, PLLC, 38 New

Street, Huntington, New York 11743 to the attention of Fred S. Kantrow, Esq.; and the Office of

the United States Trustee, 560 Federal Plaza, Central Islip, New York 11722 to the attention of

Stan Y. Yang, Esq.; with a hard copy directed to the Court; and must conform to the Federal Rules

of Bankruptcy Procedure and the Local Rules of the Bankruptcy Court, as modified by any

administrative orders entered in this case, and be filed with the Bankruptcy Court electronically in

accordance with the Administrative Orders of this Court, by registered users of the Bankruptcy

Court’s case filing system and, by all other parties in interest, on a 3.5 inch disk, preferably in
      Case 8-20-70768-las      Doc 13      Filed 04/23/20   Entered 04/23/20 14:43:52




Portable Document Format (PDF), WordPerfect, Microsoft Word, DOS text (ASCII) or a scanned

image of the filing, by not later than MAY 12, 2020.

       PLEASE TAKE FURTHER NOTICE that only timely objections made be considered

by the Court.


Dated: Huntington, New York
       April 23, 2020

                                            Rosen & Kantrow, PLLC
                                            Attorneys for Allan B. Mendelsohn, Trustee

                                     BY:    S/Fred S. Kantrow
                                            Fred S. Kantrow
                                            38 New Street
                                            Huntington, New York 11743
                                            631 423 8527
                                            fkantrow@rkdlawfirm.com
